—In a proceeding pursuant to Judiciary Law § 475 to fix and enforce an attorney’s lien, the petitioner appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated March 27, 1998, as amended February 24, 1999, which, after a hearing, awarded the petitioner attorney’s fees of $27,000 and fixed a lien in that amount.
Ordered that the order, as amended, is affirmed, with costs.
The determination as to whether legal fees are reasonable under the circumstances is a matter within the sound discretion of the hearing court (see, Matter of Freeman, 34 NY2d 1, 9-10). After a hearing, the Supreme Court determined that an award of $27,000 to the petitioner was reasonable based on the time and labor spent, the lack of any complex or extraordinary questions, the petitioner’s marginal influence in achieving the result, the customary hourly fee charged by practitioners in that community for such services since 1991, and the experience and status of the petitioner in tax certiorari matters in the community (see, Matter of Freeman, supra). We find no basis in the record to disturb the court’s determination. Altman, J. P., Goldstein, Florio and McGinity, JJ., concur.